Order modified by inserting a provision requiring the defendants, as a condition of the granting of the new trial, to pay the costs of the trial and all disbursements in the action to date, together with the costs of this appeal, all to be paid within twenty days from the entry of this order; and as modified affirmed, with costs; otherwise order reversed and judgment directed on the verdict, with costs. No opinion. Woodward, Gaynor and Miller, J.T., concurred; Hirschberg, P. J., and Rich, J., voted to reverse the order and reinstate the verdict.